Citation Nr: 0525355	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of Lisfranc's dislocation, right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from October 1978 to December 
1979, and reserve component service, including active duty 
for training.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Wichita, Kansas Regional Office in (RO) of 
the Department of Veterans Affairs (VA), which denied an 
evaluation in excess of 20 percent for service-connected 
residuals of Lisfranc's dislocation, right foot.  The veteran 
disagreed with that denial in June 2003, and submitted a 
timely substantive appeal in October 2003 after the RO issued 
a statement of the case (SOC) in September 2003.

During the pendency of this claim, the veteran submitted 
claims for service connection for a right shoulder disorder 
and for a back disorder.  He withdrew those claims in October 
2003.  

The veteran also sought service connection for a left ankle 
disability, status post open reduction and internal fixation 
of the left fibula.  He disagreed when service connection for 
that injury was initially denied, and then disagreed with a 
September 2003 rating decision which granted service 
connection for left ankle disability and assigned an initial 
10 percent evaluation.  However, the veteran did not disagree 
further or request issuance of an SOC after the RO issued a 
March 2004 rating decision which increased the initial 
evaluation for a left ankle disability to 20 percent.  The 
claims file before the Board does not include any further 
comment on the March 2004 rating decision within the year 
following the issuance of that decision.  This issue is not 
before the Board at this time.  

By a statement submitted in August 2005, the veteran 
submitted additional evidence which had not been reviewed by 
the agency of original jurisdiction (AOJ) to the Board, and 
requested that the additional evidence be accepted.  The 
veteran, through his representative, waived AOJ review of the 
additional evidence.  The Board will consider this evidence 
and proceed with appellate review.  




FINDING OF FACT

The veteran's residuals of Lisfranc's dislocation, right 
foot, are currently manifested by pain on palpation and 
motion, gait disturbance requiring the use of a cane, and 
falls resulting from bilateral gait disturbance, but are not 
manifested by weakness of the right lower extremity, 
ankylosis, instability of the right ankle joint or ligaments, 
or loss of use of the right foot for propulsion or balance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected residuals of Lisfranc's dislocation, right 
foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271, 
5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected right foot 
disability is more disabling than is reflected by the 20 
percent evaluation currently in effect.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the 


claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, VA satisfied its duty to notify by means of a 
March 2003 letter from the RO to the appellant.  This letter, 
which was issued prior to the initial AOJ decision in April 
2003, informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The RO also advised the veteran that the report of VA 
examination conducted in January 2003 had been obtained.  
Following the issuance of that letter, VA treatment records 
dated though December 2004 have been obtained or submitted.  

The Board also notes that the September 2003 SOC, which 
specifically addressed the claim on appeal, included the full 
text of 38 C.F.R. § 3.159.  The veteran has had nearly two 
year to identify or submit any additional evidence since that 
SOC was issued.  In particular, the Board notes that the 
veteran submitted several statements outlining his 
contentions.  In addition, the veteran, through his 
representative, submitted additional evidence in August 2005.  
These statements and actions by the veteran reflect that the 
veteran is aware of each of the elements of the VCAA that VA 
has a duty to notify him about, and the record reflects that 
all evidence identified by the veteran has been obtained and 
that the duty to assist has been met. 



Claim for an evaluation in excess of 20 percent for right 
foot disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

In this case, since entitlement to compensation for residuals 
of Lisfranc's dislocation, right foot has been in effect 
since 1979, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings; the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  A claimant is entitled to separate evaluations 
for separate disabilities where the symptomatology is 
distinct and separate.  Id. at 262.

By a rating decision issued in May 1980, service connection 
was granted for residuals, Lisfranc's dislocation, right 
foot, and that disability was evaluated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  By an August 
1999 rating decision, that evaluation was increased to 10 
percent, and then, by a supplemental statement of the case 
(SSOC) issued in May 2000, the evaluation for right foot 
disability was increased to 20 percent, effective in June 
1999.  That evaluation was in effect when the veteran 
submitted the claim underlying this appeal.  

The veteran's service-connected residuals of Lisfranc's 
dislocation, right foot, are evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Under Diagnostic Code (DC) 5284 
(relating to "other foot injuries"), a 20 percent 
evaluation contemplates moderately severe impairment, and a 
30 percent rating contemplates severe impairment.  With 
actual loss of the use of the foot, a 40 percent rating is 
applicable.  DC 5284.  The words "moderate," "moderately 
severe," and "severe" are not defined in Diagnostic Code 
5284.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decision is "equitable and just."  38 C.F.R. § 4.6.

For purposes of reference only, and without reliance thereon, 
the Board notes that Lisfranc's dislocation is defined as 
dislocation of the forefoot at the tarsometatarsal joints.  
Dorland's Illustrated Medical Dictionary 495 (27th ed. 1988).

Facts

The veteran reports that he receives all of his clinical 
evaluation and treatment through the Kansas City, Missouri, 
VA Medical Center (VAMC).  

At a VA examination conducted in November 2002, the veteran 
was wearing black leather shoes with inserts issued to him by 
VA.  He requested ankle-length boots for more support.  He 
complained of difficulty negotiating inclines and reported 
that normal gait was not possible.  He reported that if he 
carried anything heavier than a 12-pack of soft drinks, his 
ankles would "give out" and he would fall.  He did not have 
pain on firm palpation.  The examiner concluded that it was 
not possible to evaluate range of motion of the ankles, as 
the veteran's efforts to move his feet were inadequate.

On VA examination conducted in January 2003, the veteran had 
tenderness over the lateral and medical condyles of the right 
foot.  He reported used of a prosthetic shoe and insoles and 
a crutch.  Range of motion of the right ankle was limited to 
5 degrees of dorsiflexion and 10 degrees of plantar flexion.

In a June 2003 statement, one of the veteran's providers 
stated that the veteran had pain in both legs and was unable 
to ambulate without support or stand for long periods of time 
because of this pain.  

In August 2003, the veteran reported persistent pain in the 
feet and ankles, and continuing to fall several times a 
month.  The veteran's pain medications included valium, 
gabapentin, and codeine for pain.  A bone scan conducted in 
September 2003 revealed an uptake pattern consistent with 
degenerative and post-traumatic changes.  

In July 2004, the veteran reported that he had a "cramp" in 
his ankle and his back locked up and he fell over.  There 
were abrasion sites.  

VA outpatient treatment notes dated in August 2004 reflect 
that the veteran walked with a very slow gait, with a cane in 
his right hand.  September 2004 treatment notes reflect that 
the veteran reported gait instability and incoordination and 
reported frequent episodes of falling due to foot pain and 
limitation of foot motion.  His gait was unsteady, but 
strength was 5/5.  He required the use of a cane.  The 
examiner concluded that he had chronic lower extremity pain, 
and noted that the veteran required narcotic analgesics for 
this pain.  The clinical records also reflect that the 
veteran complained of pain in multiple joints, and a 
diagnosis of fibromyalgia or myofascial pain syndrome was 
also considered.

Analysis

The veteran complains of numbness of the right foot and pain 
on the dorsal aspect of that foot.  A private electromyogram 
(EMG) examination of the muscles of the right leg disclosed 
that these complaints were consistent with mild L5 
radiculopathy.  Thus, the Board has not considered these 
complaints in the evaluation of the severity of the veteran's 
service-connected right foot disability, since the medical 
evidence discloses that these complaints are not related to 
right foot disability.

The veteran does not experience edema, instability or 
weakness of the feet.  There is no malunion or non-union, no 
drop foot, no loose motion.  The Board finds that the 
veteran's complaints of right foot pain and loss of range of 
motion of the right ankle with resulting gait disturbance, is 
adequately compensated by the 20 percent rating that has been 
assigned for moderately severe residuals of a right foot 
injury.  

In this regard, the Board notes that the veteran has also 
been granted service connection for residuals of a left ankle 
disability, and the left ankle disability, which is evaluated 
as 20 percent disabling, also contributes to the veteran's 
gait disturbance.  Although the veteran does experience falls 
as a result of his gait disturbance, that symptoms is 
partially compensated as part of the evaluation for left 
lower extremity disability.  An increased evaluation for 
right foot disability on the basis of all symptoms of gait 
disturbance is not consistent with the evidence, which 
reflects that both lower extremity disabilities contribute to 
the gait disturbance and resulting difficulty coordinating 
the limitations in each lower extremity.  

While the veteran's right ankle and foot disability is 
significant, the medical evidence does not show, nor does he 
allege, that he has actually lost the use of the foot.  He is 
able to walk and stand, albeit with limitations, and clearly 
has more function in the foot than would be served with an 
amputation stump.  See 38 C.F.R. § 4.63.  Thus, he does not 
meet the criteria for a 40 percent evaluation under DC 5284.

The evidence establishes that the veteran has traumatic and 
degenerative changes of the right foot.  Degenerative 
arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).  DC 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is to be applied for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

In this case, that means that the radiologic evidence of 
degenerative changes disclosed on bone scan may be evaluated 
based on limitation of motion under DC 5271.  By the terms of 
the regulation, the veteran cannot receive a compensable 
evaluation under DC 5003 at the same time he is in receipt of 
an evaluation under DC 5271 for limitation of motion of the 
ankle.  Moreover, because DC 5284 encompasses pain and 
limitation of motion, as well as arthritis, the veteran is 
not entitled to a separate compensable evaluation for 
arthritis while his right foot disability is evaluated under 
DC 5284.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
The veteran was shown to have range of motion of dorsiflexion 
of the right ankle to 5 degrees on examination conducted in 
January 2003 and from 0 to 10 degrees of plantar flexion at 
that time.  Eversion and inversion were limited to 10 
degrees.  There was considerable pain with mobility of the 
ankle.  Thus, the examination results disclose that he had 
lost approximately three-fourths of the expected range of 
dorsiflexion and about three-fourths of the expected range of 
plantar flexion.  

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  The 
veteran's demonstrated loss of motion may be considered 
marked, so as to warrant a 20 percent evaluation under DC 
5271.  However, that evaluation is no greater than the 
evaluation already assigned under DC 5284 for the same 
symptomatology.  A 20 percent evaluation is the maximum 
schedular evaluation available under DC 5271.  The only 
evaluations in excess of 20 percent based on arthritis with 
limitation of motion are under DC 5270, used to evaluate 
ankylosis.  The evaluation of the veteran's range of motion 
of the right ankle establishes that he does not have 
ankylosis of the right ankle, and DC 5270 is not applicable.  

The Board has considered whether any other diagnostic code 
applicable to evaluation of the feet would warrant an 
evaluation in excess of 20 percent for the veteran's right 
foot disability.  Acquired flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, warrants an evaluation in excess of 20 percent, 
but no diagnosis of flatfoot (pes planus) has been assigned.  
Likewise, there is no diagnosis of acquired claw foot (pes 
cavus) with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity.  Thus, DCs 5276 and 5278 are not 
applicable.  

The Board also notes that, while the veteran requires 
narcotic medications for control of pain, the clinical 
evidence establishes that service-connected right foot 
disability is not the only source of the pain which those 
medications are intended to alleviate.

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to an 
increased rating in excess of 20 percent for the residuals of 
a right foot Lisfranc's dislocation under DC 5284.  As the 
evidence as to the severity of the right foot disability is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to warrant a more favorable determination.  
The evidence does not warrant an evaluation in excess of 20 
percent for right foot disability at this time. 


ORDER

The appeal for an evaluation in excess of 20 percent for 
service-connected residuals of Lisfranc's dislocation, right 
foot, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


